         Case 1:14-cr-00212-RJS Document 1002 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITES STATES OF AMERICA


        -v-                                                     No. 14-cr-212 (RJS)
                                                                No. 20-cv-4939 (RJS)
                                                                      ORDER
HENNISON CURRY,
                               Defendant.



HENNISON CURRY,

                               Petitioner,

        -v-

UNITES STATES OF AMERICA

                               Respondent.


RICHARD J. SULLIVAN, Circuit Judge:

       Petitioner Hennison Curry has petitioned the Court for a writ of habeas corpus pursuant

to 28 U.S.C. § 2255 (the “Petition”). IT IS HEREBY ORDERED THAT Respondent shall file a

notice of appearance by July 13, 2020; Respondent shall file its response to the motion, along

with transcripts of any relevant proceedings not already contained in the record, by August 3,

2020; and Petitioner shall file a reply, if any, by August 24, 2020.

       The Clerk of Court is respectfully directed to electronically notify the Criminal Division

of the U.S. Attorney’s Office for the Southern District of New York that this order has been

issued and to serve a copy of this order, the Petition, and any documents filed in support of the

Petition by Certified Mail upon the U.S. Attorney’s Office for the Southern District of New York.
          Case 1:14-cr-00212-RJS Document 1002 Filed 06/29/20 Page 2 of 2



         All further papers filed or submitted for filing must include the criminal and civil docket

numbers, and will be docketed in both the civil and the criminal case.

SO ORDERED.

Dated:          June 29, 2020
                New York, New York
                                                      ____________________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation




                                                  2
